Order affirmed, with ten dollars costs and disbursements to the respondent to abide the event. Memorandum: We affirm the order in the interest of substantial justice and not for the reasons stated in the decision of the Special Term. All concur. (The order sets aside the verdict of a jury in favor of plaintiff and grants a new trial in an action for damages for personal injuries sustained by (-reason of falling into an unguarded pit in a gasoline station.) Present —■ Crosby, P. J., Cunningham, Taylor, Harris and MeCum, JJ.